DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US 2015/0111066) in view of Hattori et al. (US 2012/0183811).
Regarding claims 1, 3-4, 7, and 11, Terakawa discloses a magnetic recording medium wherein the magnetic recording medium has a recording layer with a thickness of 30-100 nm [0017] comprising of ɛ-iron oxide-containing particles, an average particle size as claimed 
The limitation "used in a recording and playback device in which a shortest recording wavelength is 75 nm or less” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02." In the instant case, the magnetic recording medium of Terakawa is deemed capable of using in a recording and playback device in which a shortest recording wavelength is 75 nm or less.
	Further, Terakawa fails to explicitly disclose a non linear transition shift is 20% or less as presently claimed.  However, it is known in the MRM arts that media noise arises from irregularities in the recorded magnetic transitions and results in random shifts of the readback signal peaks. High media noise leads to a high bit error rate (BER). Thus to obtain higher areal recording densities it is necessary to decrease the intrinsic media noise, i.e., increase the signal-to-noise ratio (SNR), of the recording media.  Given that Terakawa discloses the magnetic properties and the structure of the MRM as presently claimed, Terakawa would inherently possess the claimed linear transition shift to be 20% or less.  This is especially evident when Terakawa explicitly disclose the purpose of the medium to obtain a high areal recording density by having a low noise in the medium ([0018], [0021], and [0067]).

Alternatively, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Further, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the before the effective filing date of the claimed invention to optimize the non linear transition shift is 20% or less since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the non linear transition shift dependent upon the areal density in order to R/W a medium. 
Furthermore, Terakawa discloses ɛ-iron oxide-containing particles, a core, as set forth above, however, fails to explicitly disclose additional shell/coating as presently claimed. 
	Hattori discloses a core-shell magnetic particles for a magnetic layer in a magnetic recording medium meeting the claimed limitations (Abstract, [0075], [0079]), wherein these magnetic particles are taught as possessing high thermal stability [0036].


Regarding claims 5-6, Terakawa discloses that the ɛ-iron oxide-containing magnetic particles further comprises Al, Ga, or In [0019].
  Regarding claim 8, Terakawa fails to disclose Vact is 5000 nm3 or less as presently claimed.
Hattori discloses a magnetic recording medium comprising a Vact of 2900-3100 nm3 (Table 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terakawa’s magnetic recording medium to have a Vact of 2900-3100 nm3, as suggested by Hattori, in order to obtain good thermal stability [0164].

Regarding claim 9, Terakawa discloses that the squareness ratio of the magnetic recording medium is 30% or less (Abstract). 

Regarding claim 10, Terakawa discloses a magnetic recording layer, however fails to explicitly disclose the surface roughness to be 2.5 nm or less.
Hattori discloses a magnetic recording layer having a Ra as low as 1.8 (Table 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terakawa’s magnetic layer to have a Ra of 1.8, as .

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
Applicant has amended the claims to incorporate the thickness limitation of the magnetic layer in order for the claim to be in commensurate in scope in establishing the criticality of the coercivity range. However, the criticality of the claimed range has been unpersuasive. This is because it appears that there are issues with the data that doesn't show the criticality of the claimed range, specifically comparative example 5. Comparative example 5 from Table 3 in the instant specification discloses a Hc of 250 kA/m, a NLTS of 18%, and an average thickness of 70 nm, all within the claimed ranges, but yet produces a SNR 0.7 dB. Thus, given that it produces a SNR value of 0.7 dB, it appears that the coercivity is not critical or that other additional factors contribute to the enhancement of magnetic characteristics, thereby the instant claims are not commensurate in scope. Although applicant appears to argue an unexpected result of excellent magnetic characteristics due to SNR, the issues with the data as highlighted above illustrate that such unexpected results have not been persuasively demonstrated.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785